81 F.3d 166
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Loren M. WELSAND, also known as Larry Willson, Appellant,Sarah WELSAND, also known as Sarah Willsend, Defendant.
No. 95-3360.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 28, 1996.Filed:  April 3, 1996.

Before BEAM, LOKEN, MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In 1993, Loren M. Welsand was convicted of various federal offenses and ordered to pay restitution.   The government subsequently instituted this fraudulent-conveyance action alleging that Welsand had fraudulently conveyed his vendor's interest in monthly contract payments to his daughter, in an effort to keep the payments from being levied upon to satisfy his remaining restitution obligation.   Welsand repeatedly failed to respond to the government's discovery requests, and ultimately delayed the discovery process in this action for more than a year.   In a second order compelling discovery, the district court1 warned Welsand that if he failed to comply fully with the government's requests, default judgment would be entered against him.   When Welsand failed to produce all the documents that had been requested, the district court entered default judgment in favor of the government.


2
We do not believe the district court abused its discretion in entering default judgment against Welsand when he failed to fully comply with the court's second discovery order.   See Fed.R.Civ.P. 37(b)(2)(C) (authorizing such a sanction when party "fails to obey an order to provide or permit discovery");  Comiskey v. JFTJ Corp., 989 F.2d 1007, 1009 (8th Cir.1993) (standard of review);  cf.   Lorin Corp. v. Goto & Co., 700 F.2d 1202, 1208 (8th Cir.1983) (dismissal with prejudice warranted where plaintiff failed to comply fully with court's order to "make discovery," and provided only incomplete answers to interrogatories and small fraction of requested documents).


3
Accordingly, we affirm.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendation of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota